UNITED STATES COURT OF APPEALS
                FOR THE FIRST CIRCUIT




No. 99-1904

                    UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                      MICHAEL M. O'CONNELL,

                      Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on June 12, 2001, is amended as
follows:

     On page 5, line 11, should read ". . . .        In conclusion,
O'Connell's attorney stated: . . ."